EXHIBIT 10.1


2013 HOWMET AEROSPACE STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED
SECTION 1. PURPOSE. The purpose of the 2013 Howmet Aerospace Stock Incentive
Plan is to encourage selected Directors and Employees to acquire a proprietary
interest in the long-term growth and financial success of the Company and to
further link the interests of such individuals to the long-term interests of
shareholders.
SECTION 2. DEFINITIONS. As used in the Plan, the following terms have the
meanings set forth below:
“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the U.S. Securities Exchange Act of 1934, as amended.
“Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, or any other right, interest, or option relating to
Shares or other property granted pursuant to the provisions of the Plan.
“Award Agreement” means any written or electronic agreement, contract, or other
instrument or document evidencing any Award granted by the Committee hereunder,
which may, but need not, be executed or acknowledged by both the Company and the
Participant.
“Board” means the Board of Directors of the Company.
“Change in Control” means the occurrence of an event set forth in any one of the
following paragraphs:
(a)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended) (a “Person”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the U.S. Securities Exchange Act of 1934, as amended) of 30% or more of either
(A) the then-outstanding Shares (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
hereof, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Affiliates or (iv) any
acquisition pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of paragraph (c) of this definition;
(b)individuals who, as of May 24, 2017, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
May 24, 2017 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be considered a member
of the Incumbent Board unless and until such individual is elected to the Board
at an annual meeting of the Company occurring after the date such individual
initially assumed office, so long as such election occurs pursuant to a
nomination approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board, which nomination is not made pursuant to a
Company contractual obligation;



--------------------------------------------------------------------------------



(c)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 55% or more of the then-outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent securities), except to the
extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(d)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including rules, regulations and guidance promulgated thereunder and
successor provisions and rules and regulations thereto (except as otherwise
specified herein).
“Committee” means the Compensation and Benefits Committee of the Board, any
successor to such committee or a subcommittee thereof or, if the Board so
determines, another committee of the Board, in each case composed of no fewer
than two directors, each of whom is a Non-Employee Director. In accordance with
Section 3(b) of the Plan, “Committee” shall include the Board for purposes of
Awards granted to Directors.
“Company” means Howmet Aerospace Inc., a Delaware corporation (formerly known as
Arconic Inc., and prior to that, Alcoa Inc.), including any successor thereto.
“Contingency Period” has the meaning set forth in SECTION 8.
“Director” means a member of the Board who is not an Employee.
“Employee” means any employee (including any officer or employee director) of
the Company or of any Subsidiary.
2



--------------------------------------------------------------------------------



“Equity Restructuring” means a nonreciprocal transaction between the Company and
its shareholders, such as a stock dividend, stock split (including a reverse
stock split), spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the Shares (or other securities of the
Company) or the price of Shares (or other securities) and causes a change in the
per share value of the Shares underlying outstanding Awards.
“Executive Officer” means an officer who is designated as an executive officer
by the Board or by its designees in accordance with the definition of executive
officer under Rule 3b-7 of the U.S. Securities Exchange Act of 1934, as amended.
“Exercisable Time-Based Award” has the meaning set forth in SECTION 12.
“Fair Market Value” with respect to Shares on any given date means the closing
price per Share on that date as reported on the New York Stock Exchange or other
stock exchange on which the Shares principally trade. If the New York Stock
Exchange or such other exchange is not open for business on the date fair market
value is being determined, the closing price as reported for the immediately
preceding business day on which that exchange is open for business will be used.
For avoidance of doubt, for tax purposes upon settlement of an Award, the fair
market value of the Shares may be determined using such other methodology as may
be required by applicable laws or as appropriate for administrative reasons.
“Family Member” has the same meaning as such term is defined in Form S-8 (or any
successor form) promulgated under the U.S. Securities Act of 1933, as amended.
“Non-Employee Director” has the meaning set forth in Rule 16b-3(b)(3) under the
U.S. Securities Exchange Act of 1934, as amended, or any successor definition
adopted by the U.S. Securities and Exchange Commission.
“Option” means any right granted to a Participant under the Plan allowing such
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee shall determine. All Options granted under the Plan are
intended to be nonqualified stock options for purposes of the Code.
“Other Awards” has the meaning set forth in SECTION 10.
“Outstanding Qualified Performance-Based Awards” shall mean any Awards granted
prior to, and that are outstanding as of, the Third Restatement Date and that
are intended to constitute “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code. For avoidance of doubt, all
provisions of the Plan governing Outstanding Qualified Performance Awards that
were in effect prior to the Third Restatement Date shall continue in effect with
respect to Outstanding Qualified Performance-Based Awards, notwithstanding the
elimination of such provisions from the Plan as of the Third Restatement Date.
“Participant” means an Employee or a Director who is selected to receive an
Award under the Plan.
“Performance Award” means any award granted pursuant to SECTION 11 and, as
applicable, SECTION 13 hereof in the form of Options, Stock Appreciation Rights,
Restricted Share Units, Restricted Shares or other awards of property, including
cash, that have a performance feature described in SECTION 11 and/or SECTION 13.
“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured. A Performance Period may not be less than one year.
3



--------------------------------------------------------------------------------



“Plan” means this 2013 Howmet Aerospace Stock Incentive Plan, as amended and
restated and as may be further amended from time to time.
“Prior Plans” mean the 2009 Alcoa Stock Incentive Plan, 2004 Alcoa Stock
Incentive Plan, the Long Term Stock Incentive Plan of Aluminum Company of
America, and the Alcoa Stock Incentive Plan, each as amended and restated from
time to time.
“Replacement Award” means an Award resulting from adjustments or substitutions
referred to in Section 4(f) herein, provided that such Award is issued by a
company (foreign or domestic) the majority of the equity of which is listed
under and in compliance with the domestic company listing rules of the New York
Stock Exchange or with a similarly liquid exchange which has comparable
standards to the domestic company listing standards of the New York Stock
Exchange.
“Restricted Shares” has the meaning set forth in SECTION 8.
“Restricted Share Unit” has the meaning set forth in SECTION 9.
“Section 162(m)” means Section 162(m) of the Code as in effect prior to its
amendment by the Tax Cuts and Jobs Act, P.L. 115-97; all references in the Plan
to sections or subsections of Section 162(m) shall be construed accordingly.
“Shares” means the shares of common stock of the Company, $1.00 par value.
“Stock Appreciation Right” means any right granted under SECTION 7.
“Subsidiary” means any corporation or other entity in which the Company owns,
directly or indirectly, stock possessing 50% or more of the total combined
voting power of all classes of stock in such corporation or entity, and any
corporation, partnership, joint venture, limited liability company or other
business entity as to which the Company possesses a significant ownership
interest, directly or indirectly, as determined by the Committee.
“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or any of its Subsidiaries or with which the Company or any of its
Subsidiaries combines.
“Third Restatement Date” has the meaning set forth in SECTION 16.
“Time-Based Award” means any Award granted pursuant to the Plan that is not a
Performance Award.
SECTION 3. ADMINISTRATION.
(a)Administration by the Committee. The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Employees of the
Company and its Subsidiaries to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Award to be granted to each
Employee Participant hereunder; (iii) determine the number of Shares to be
covered by each Employee Award granted hereunder; (iv) determine the terms and
conditions of any Employee Award granted hereunder, and make modifications to
such terms and conditions with respect to any outstanding Employee Award, in
each case, which are not inconsistent with the provisions of the Plan;
(v) determine whether, to what extent and under what circumstances Employee
Awards may be settled in cash, Shares or other property or canceled or
suspended; (vi) determine whether, to what extent and under what circumstances
cash, Shares and other property and other amounts payable with respect to an
Employee Award under this Plan shall be deferred either automatically or at the
election of the
4



--------------------------------------------------------------------------------



Participant; (vii) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (viii) determine whether any corporate
transaction, such as a sale or spin-off of a division or business unit, or a
joint venture, shall be deemed to result in a Participant’s termination of
service for purposes of Awards granted under the Plan; (ix) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for
administration of the Plan, including, without limiting the generality of the
foregoing, make any determinations necessary to effectuate the purpose of
Section 12(a)(v) below. Decisions of the Committee shall be final, conclusive
and binding upon all persons, including the Company, any Participant and any
shareholder; provided that the Board shall approve any decisions affecting
Director Awards.
(b)Administration by the Board. The Board shall have full power and authority,
upon the recommendation of the Governance and Nominating Committee of the Board
to: (i) select the Directors of the Company to whom Awards may from time to time
be granted hereunder; (ii) determine the type or types of Award to be granted to
each Director Participant hereunder; (iii) determine the number of Shares to be
covered by each Director Award granted hereunder; (iv) determine the terms and
conditions of any Director Award granted hereunder, and make modifications to
such terms and conditions with respect to any outstanding Director Award, in
each case, which are not inconsistent with the provisions of the Plan;
(v) determine whether, to what extent and under what circumstances Director
Awards may be settled in cash, Shares or other property or canceled or
suspended; and (vi) determine whether, to what extent and under what
circumstances cash, Shares and other property and other amounts payable with
respect to a Director Award under this Plan shall be deferred either
automatically or at the election of the Director. Notwithstanding any provision
to the contrary in the Plan or in any policy of the Company regarding
compensation payable to a Director, the sum of the grant date fair value
(determined in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718, or any successor thereto) of all Awards
payable in Shares and the maximum cash value of any other Award granted under
the Plan to an individual as compensation for services as a Director, together
with cash compensation paid to the Director in the form of Board and Committee
retainer, meeting or similar fees, during any calendar year shall not exceed
$750,000. For avoidance of doubt, compensation shall count towards this limit
for the calendar year in which it was granted or earned, and not later when
distributed, in the event it is deferred.
SECTION 4. SHARES SUBJECT TO THE PLAN.
(a)Number of Shares Reserved under the Plan. Subject to the adjustment
provisions of Section 4(f) below and the provisions of Section 4(b), commencing
May 14, 2019, up to 66,666,666 Shares may be issued under the Plan (which
reflects an increase of 20,000,000 Shares from 46,666,666, the number of Shares
that were authorized for issuance under the Plan as of May 6, 2016). Each Share
issued pursuant to an Award other than an Option or a Stock Appreciation Right
shall count as 2.33 Shares for purposes of the foregoing authorization. Each
Share issued pursuant to an Option or Stock Appreciation Right shall be counted
as one Share for each Option or Stock Appreciation Right.
(b)Share Replenishment. In addition to the Shares authorized by Section 4(a),
the following Shares shall become available for issuance under the Plan:
(i) Shares underlying Awards that are granted under the Plan, which are
subsequently forfeited, cancelled or expire in accordance with the terms of the
Award, and (ii) Shares underlying Awards that had previously been granted under
Prior Plans that are outstanding as of the date of the Plan, which are
subsequently forfeited, cancelled or expire in accordance with the terms of the
Award. The following Shares shall not become available for
5



--------------------------------------------------------------------------------



issuance under the Plan: (x) Shares tendered in payment of an Option or other
Award, and (y) Shares withheld for taxes. Shares purchased by the Company using
Option proceeds shall not be added to the Plan limit and if Stock Appreciation
Rights are settled in Shares, each Stock Appreciation Right shall count as one
Share whether or not Shares are actually issued or transferred under the Plan.
(c)Issued Shares. Shares shall be deemed to be issued hereunder only when and to
the extent that payment or settlement of an Award is actually made in Shares.
Notwithstanding anything herein to the contrary, the Committee may at any time
authorize a cash payment in lieu of Shares, including without limitation if
there are insufficient Shares available for issuance under the Plan to satisfy
an obligation created under the Plan.
(d)Source of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued Shares, treasury Shares or Shares purchased in
the open market or otherwise.
(e)Substitute Awards. Shares issued or granted in connection with Substitute
Awards shall not reduce the Shares available for issuance under the Plan or to a
Participant in any calendar year.
(f)Adjustments. Subject to SECTION 12:
1.Corporate Transactions other than an Equity Restructuring. In the event of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other distribution (other than normal cash dividends) of
Company assets to shareholders, or any other change affecting the Shares or the
price of the Shares other than an Equity Restructuring, the Committee shall make
such adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change with respect to (i) the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 4(a) and 13(d) hereof); (ii) the
terms and conditions of any outstanding Awards (including, without limitation,
any applicable performance targets or criteria with respect thereto); and
(iii) the grant or exercise price per Share for any outstanding Awards under the
Plan. Any adjustment affecting an Outstanding Qualified Performance-Based Award
shall be made consistent with the requirements of Section 162(m).
In the event of any transaction or event described above in this Section 4(f)(i)
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Committee, on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event (except that action to give effect to a change in
applicable laws or accounting principles may be made within a reasonable period
of time after such change), is hereby authorized to take actions, including but
not limited to any one or more of the following actions, whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles, provided that the number of Shares subject to any Award will always
be a whole number:
a.To provide for either (I) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described above in this Section 4(f)(i) the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by
6



--------------------------------------------------------------------------------



the Company without payment) or (II) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;
b.To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
c.To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Shares and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding options,
rights and awards;
d.To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby; or
e.To provide that the Award cannot vest, be exercised or become payable after
such event.
2.Equity Restructuring. In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in this
Section 4(f), the Committee will adjust the terms of the Plan and each
outstanding Award as it deems equitable to reflect the Equity Restructuring,
which may include (i) adjusting the number and type of securities subject to
each outstanding Award and/or with respect to which Awards may be granted under
the Plan (including, but not limited to, adjustments of the limitations in
Sections 4(a) and 13(d) hereof); (ii) adjusting the terms and conditions of
(including the grant or exercise price), and the performance targets or other
criteria included in, outstanding Awards; and (iii) granting new Awards or
making cash payments to Participants. The adjustments provided under this
Section 4(f)(ii) will be nondiscretionary and final and binding on all
interested parties, including the affected Participant and the Company; provided
that the Committee will determine whether an adjustment is equitable and the
number of Shares subject to any Award will always be a whole number.
3.Awards under Prior Plans. Any outstanding Awards granted under Prior Plans
before the expiration date of the Prior Plans shall continue to be subject to
the terms and conditions of the Prior Plans.
SECTION 5. ELIGIBILITY AND VESTING REQUIREMENTS.
(a)Eligibility. Any Director or Employee shall be eligible to be selected as a
Participant.


(b)Minimum Vesting. Notwithstanding any other provision of the Plan to the
contrary, all awards granted under the Plan after its approval by shareholders
at the Company’s 2019 Annual Meeting of Shareholders shall have a minimum
vesting period of one year measured from the date of grant; provided, however,
that up to 5% of the Shares available for future distribution under the Plan as
of such date may be granted without such minimum vesting requirement. Nothing in
this Section 5(b) shall limit the Company’s ability to grant Awards that contain
rights to accelerated vesting on a termination of employment or service (or to
otherwise accelerate vesting), or limit any rights to accelerated vesting in
connection with a Change in Control, as provided in SECTION 12 of the Plan. In
addition, the minimum vesting requirement set forth in this Section 5(b) shall
not apply to Substitute Awards or to Director Awards which vest on the earlier
of the one-year anniversary of the date of grant and the next annual meeting of
the Company’s shareholders (which is at least 50 weeks after
7



--------------------------------------------------------------------------------



the immediately preceding year’s annual meeting) and shall not limit the
adjustment provisions of Section 4(f).
SECTION 6. STOCK OPTIONS. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
granted under the Plan may be evidenced by an Award Agreement in such form as
the Committee from time to time approves. Any such Option shall be subject to
the terms and conditions required by this SECTION 6 and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee may deem appropriate in each case.
(a)Option Price. The purchase price (or Option price) per Share purchasable
under an Option shall be determined by the Committee in its sole discretion;
provided that, except in connection with an adjustment provided for in
Section 4(f) or Substitute Awards, such purchase price shall not be less than
the Fair Market Value of one Share on the date of the grant of the Option. The
Committee may, in its sole discretion, establish a limit on the amount of gain
that can be realized on an Option.
(b)Option Period. The term of each Option granted hereunder shall not exceed ten
years from the date the Option is granted.
(c)Exercisability. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant, subject to Section 5(b).
(d)Method of Exercise. Subject to the other provisions of the Plan, any Option
may be exercised by the Participant in whole or in part at such time or times,
and the Participant may make payment of the Option price in such form or forms,
including, without limitation, payment by delivery of cash, Shares or other
consideration (including, where permitted by law and the Committee, Awards)
having a fair market value on the exercise date equal to the total Option price,
or by any combination of cash, Shares and other consideration as the Committee
may specify in the applicable Award Agreement.
SECTION 7. STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be granted
to Participants on such terms and conditions as the Committee may determine,
subject to the requirements of the Plan. A Stock Appreciation Right shall confer
on the holder a right to receive, upon exercise, the excess of (i) the Fair
Market Value of one Share on the date of exercise or, if the Committee shall so
determine, at any time during a specified period before the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 4(f), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be. Any
payment by the Company in respect of such right may be made in cash, Shares,
other property or any combination thereof, as the Committee, in its sole
discretion, shall determine. The Committee may, in its sole discretion,
establish a limit on the amount of gain that can be realized on a Stock
Appreciation Right.
(1)Grant Price. The grant price for a Stock Appreciation Right shall be
determined by the Committee, provided, however, and except as provided in
Section 4(f) and Substitute Awards, that such price shall not be less than 100%
of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right.
(2)Term. The term of each Stock Appreciation Right shall not exceed ten years
from the date of grant, or if granted in tandem with an Option, the expiration
date of the Option.
8



--------------------------------------------------------------------------------



(3)Time and Method of Exercise. The Committee shall establish the time or times
at which a Stock Appreciation Right may be exercised in whole or in part.
SECTION 8. RESTRICTED SHARES.
(a)Definition. A Restricted Share means any Share issued with the contingency or
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other contingencies or restrictions as the Committee, in its sole
discretion, may impose (including, without limitation, any contingency or
restriction on the right to vote such Share), which contingencies and
restrictions may lapse separately or in combination, at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
(b)Issuance. A Restricted Share Award shall be subject to contingencies or
restrictions imposed by the Committee during a period of time specified by the
Committee (the “Contingency Period”). Restricted Share Awards may be issued
hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The terms and conditions of Restricted
Share Awards need not be the same with respect to each recipient.
(c)Registration. Any Restricted Share issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Restricted Shares awarded under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, contingencies and restrictions applicable to
such Award.
(d)Forfeiture. Except as otherwise determined by the Committee at the time of
grant or thereafter or as otherwise set forth in the terms and conditions of an
Award, upon termination of service for any reason during the Contingency Period,
all Restricted Shares still subject to any contingency or restriction shall be
forfeited by the Participant and reacquired by the Company.
(e)Section 83(b) Election. A Participant may, with the consent of the Company,
make an election under Section 83(b) of the Code to report the value of
Restricted Shares as income on the date of grant.
SECTION 9. RESTRICTED SHARE UNITS.
(a)Definition. A Restricted Share Unit is an Award of a right to receive, in
cash or Shares, as the Committee may determine, the Fair Market Value of one
Share, the grant, issuance, retention and/or vesting of which is subject to such
terms and conditions as the Committee may determine at the time of the grant,
which shall not be inconsistent with this Plan.
(b)Terms and Conditions. In addition to the terms and conditions that may be
established at the time of a grant of Restricted Share Unit Awards, the
following terms and conditions apply:
(i)Restricted Share Unit Awards may not be sold, pledged (except as permitted
under Section 15(a)) or otherwise encumbered prior to the date on which the
Shares are issued, or, if later, the date on which any applicable contingency,
restriction or performance period lapses.
(ii)Shares (including securities convertible into Shares) subject to Restricted
Share Unit Awards may be issued for no cash consideration or for such minimum
consideration as may be required by applicable law. Shares (including securities
convertible into Shares) purchased pursuant to a purchase right granted under
this SECTION 9 thereafter shall be purchased for such consideration as the
Committee shall in its sole discretion determine, which shall not be less
9



--------------------------------------------------------------------------------



than the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted.
(iii)The terms and conditions of Restricted Share Unit Awards need not be the
same with respect to each recipient.
SECTION 10. OTHER AWARDS. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Awards”) may be granted to Participants. Other Awards may
be paid in Shares, cash or any other form of property as the Committee shall
determine. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom, and the time or
times at which, such Awards shall be made, the number of Shares to be granted
pursuant to such Awards and all other conditions of the Awards. The terms and
conditions of Other Awards need not be the same with respect to each recipient.
SECTION 11. PERFORMANCE AWARDS. Awards with a performance feature are referred
to as “Performance Awards”. Performance Awards may be granted in the form of
Options, Stock Appreciation Rights, Restricted Share Units, Restricted Shares or
Other Awards with the features and restrictions applicable thereto. The
performance criteria to be achieved during any Performance Period and the length
of the Performance Period shall be determined by the Committee upon the grant of
each Performance Award, provided that the minimum performance period shall be
one year. Performance Awards may be paid in cash, Shares, other property or any
combination thereof in the sole discretion of the Committee. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be paid shall be conclusively determined by the Committee. Except as provided in
SECTION 12, each Performance Award shall be paid following the end of the
Performance Period or, if later, the date on which any applicable contingency or
restriction has ended. Unless otherwise determined by the Committee, Performance
Awards granted to Executive Officers will be subject to the additional terms set
forth in SECTION 13.
SECTION 12. CHANGE IN CONTROL PROVISIONS.
(a)Effect of a Change in Control on Existing Awards under this Plan.
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:
(i)any Time-Based Award consisting of Options, Stock Appreciation Rights or any
other Time-Based Award in the form of rights that are exercisable by
Participants upon vesting (“Exercisable Time-Based Award”), that is outstanding
as of the date on which a Change in Control shall be deemed to have occurred and
that is not then vested, shall become vested and exercisable, unless replaced by
a Replacement Award;
(ii)any Time-Based Award that is not an Exercisable Time-Based Award that is
outstanding as of the date on which a Change in Control shall be deemed to have
occurred and that is not then vested, shall become free of all contingencies,
restrictions and limitations and shall become vested and transferable, unless
replaced by a Replacement Award;
(iii)any Replacement Award for which an Exercisable Time-Based Award has been
exchanged upon a Change in Control shall vest and become exercisable in
accordance with the vesting schedule and term for exercisability that applied to
the corresponding Exercisable Time-Based Award immediately prior to such Change
in Control, provided, however, that if within twenty four (24) months of such
Change in Control, the Participant’s service with the Company or a Subsidiary is
terminated without Cause (as such term is defined in the Howmet Aerospace Inc.
10



--------------------------------------------------------------------------------



Change in Control Severance Plan) or by the Participant for Good Reason (as such
term is defined in the Howmet Aerospace Inc. Change in Control Severance Plan),
such Award shall become vested and exercisable to the extent outstanding at the
time of such termination of service. Any Replacement Award that has become
vested and exercisable pursuant to this paragraph shall expire on the earlier of
(A) thirty six (36) months following the date of termination of such
Participant’s service (or, if later, the conclusion of the applicable
post-termination exercise period pursuant to the applicable Award Agreement) and
(B) the last day of the term of such Replacement Award;
(iv)any Replacement Award for which a Time-Based Award that is not an
Exercisable Time-Based Award has been exchanged upon a Change in Control shall
vest in accordance with the vesting schedule that applied to the corresponding
Time-Based Award immediately prior to such Change in Control, provided, however,
that if within twenty four (24) months of such Change in Control, the
Participant’s service with the Company or a Subsidiary is terminated without
Cause (as such term is defined in the Howmet Aerospace Inc. Change in Control
Severance Plan) or by the Participant for Good Reason (as such term is defined
in the Howmet Aerospace Inc. Change in Control Severance Plan), such Award shall
become free of all contingencies, restrictions and limitations and become vested
and transferable to the extent outstanding;
(v)any Performance Award shall be converted so that such Award is no longer
subject to any performance condition referred to in SECTION 11 above, but
instead is subject to the passage of time, with the number or value of such
Replacement Award determined as follows: (A) if 50% or more of the Performance
Period has been completed as of the date on which such Change in Control is
deemed to have occurred, the number or value of such Award shall be based on
actual performance during the Performance Period; or (B) if less than 50% of the
Performance Period has been completed as of the date on which such Change in
Control is deemed to have occurred, the number or value of such Award shall be
the target number or value. Paragraphs (i) through (iv) above shall govern the
terms of such Time-Based Award.
(b)Change in Control Settlement. Notwithstanding any other provision of this
Plan, if approved by the Committee, upon a Change in Control, a Participant may
receive a cash settlement under clauses (i) and (ii) below of existing Awards
that are vested and exercisable as of the date on which such Change in Control
shall be deemed to have occurred:
(i)a Participant who holds an Option or Stock Appreciation Right may, in lieu of
the payment of the purchase price for the Shares being purchased under the
Option or Stock Appreciation Right, surrender the Option or Stock Appreciation
Right to the Company and receive cash, within 30 days of the Change in Control
in an amount equal to the amount by which the Fair Market Value of the Shares on
the date of the Change in Control exceeds the purchase price per Share under the
Option or Stock Appreciation Right multiplied by the number of Shares granted
under the Option or Stock Appreciation Right; and
(ii)a Participant who holds Restricted Share Units may, in lieu of receiving
Shares which have vested under Section 12(a)(ii) of this Plan, receive cash,
within 30 days of a Change in Control (or at such other time as may be required
to comply with Section 409A of the Code), in an amount equal to the Fair Market
Value of the Shares on the date of the Change in Control multiplied by the
number of Restricted Share Units held by the Participant.
SECTION 13. PERFORMANCE AWARDS GRANTED TO EXECUTIVE OFFICERS.
11



--------------------------------------------------------------------------------



(1)Notwithstanding any other provision of this Plan, if the Committee grants a
Performance Award to a Participant who is an Executive Officer, such Performance
Award will be subject to the terms of this SECTION 13, unless otherwise
expressly determined by the Committee.
(2)If an Award is subject to this SECTION 13 and is not an Option or a Stock
Appreciation Right, then the lapsing of contingencies or restrictions thereon
and the distribution of cash, Shares or other property pursuant thereto, as
applicable, shall be subject to the achievement by the Company on a consolidated
basis, by specified Subsidiaries or divisions or business units of the Company,
and/or by the individual Participant, as appropriate, of one or more performance
goals established by the Committee. Performance goals shall be based on such
measures as selected by the Committee in its discretion, including, without
limitation, (i) GAAP or non-GAAP metrics, (ii) total shareholder return or other
return-based metrics, (iii) operational, efficiency-based, strategic corporate
or personal professional objectives, (iv) sustainability or compliance targets
or (v) any other metric that is capable of measurement as determined by the
Committee. Performance goals may be calculated to exclude special items, unusual
or infrequently occurring items or nonrecurring items or may be normalized for
fluctuations in market forces, including, but not limited to, foreign currency
exchange rates and the price of aluminum on the London Metal Exchange.
Performance goals shall be set by the Committee (and any adjustments shall be
made by the Committee, subject to Section 15(d)) within the first 25% of the
Performance Period.


(3)Notwithstanding any provision of this Plan other than Section 4(f) and
SECTION 12, with respect to any Award that is subject to this SECTION 13 (other
than an Option or a Stock Appreciation Right), the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals.
(4)Subject to the adjustment provisions of Section 4(f), with respect to Awards
subject to this SECTION 13, no Participant may be granted Options and/or Stock
Appreciation Rights in any calendar year with respect to more than 3,333,333
Shares, or Restricted Share Awards or Restricted Share Unit Awards covering more
than 1,500,000 Shares. The maximum dollar value payable with respect to
Performance Awards that are valued with reference to property other than Shares
and granted to any Participant in any one calendar year is $15,000,000.
SECTION 14. AMENDMENTS AND TERMINATION. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that notwithstanding any other provision in this Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made:
(a) without shareholder approval, if such approval would be required pursuant to
applicable law or the requirements of the New York Stock Exchange or such other
stock exchange on which the Shares trade; or (b) without the consent of the
affected Participant, if such action would materially impair the rights of such
Participant under any outstanding Award, except as provided in Sections 15(e)
and 15(f). Notwithstanding anything to the contrary herein, the Committee may
amend the Plan in such manner as may be necessary so as to have the Plan conform
to local rules and regulations in any jurisdiction outside the United States or
to qualify for or comply with any tax or regulatory requirement for which or
with which the Board or Committee deems it necessary or desirable to qualify or
comply. For clarity, this paragraph shall apply to all Awards granted under the
Plan, whether granted prior to or following the amendment and restatement of the
Plan effective on May 6, 2016.
SECTION 15. GENERAL PROVISIONS.
(i)Transferability of Awards. Awards may be transferred by will or the laws of
descent and distribution. Except as set forth herein, awards shall be
exercisable, during the Participant’s lifetime, only by the
12



--------------------------------------------------------------------------------



Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. Unless otherwise provided by the Committee or
limited by applicable laws, a Participant may, in the manner established by the
Committee, designate a beneficiary to exercise the rights of the Participant
with respect to any Award upon the death of the Participant. Unless otherwise
provided by the Committee or limited by applicable laws, Awards may be
transferred to one or more Family Members, individually or jointly, or to a
trust whose beneficiaries include the Participant or one or more Family Members
under terms and conditions established by the Committee. The Committee shall
have authority to determine, at the time of grant, any other rights or
restrictions applicable to the transfer of Awards; provided however, that no
Award may be transferred to a third party for value or consideration. Except as
provided in this Plan or the terms and conditions established for an Award, any
Award shall be null and void and without effect upon any attempted assignment or
transfer, including, without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition,
attachment, divorce or trustee process or similar process, whether legal or
equitable.
(ii)Award Entitlement. No Employee or Director shall have any claim to be
granted any Award under the Plan and there is no obligation for uniformity of
treatment of Employees or Directors under the Plan.
(iii)Terms and Conditions of Award. The prospective recipient of any Award under
the Plan shall be deemed to have become a Participant subject to all the
applicable terms and conditions of the Award upon the grant of the Award to the
prospective recipient, unless the prospective recipient notifies the Company
within 30 days of the grant that the prospective recipient does not accept the
Award. This Section 15(c) is without prejudice to the Company’s right to require
a Participant to affirmatively accept the terms and conditions of an Award.
(iv)Award Adjustments. The Committee shall be authorized to make adjustments in
Performance Award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect.
(v)Committee Right to Cancel. The Committee shall have full power and authority
to determine whether, to what extent and under what circumstances any Award
shall be canceled or suspended at any time prior to a Change in Control: (i) if
an Employee, without the consent of the Committee, while employed by the Company
or a Subsidiary or after termination of such employment, becomes associated
with, employed by, renders services to or owns any interest (other than an
interest of up to 5% in a publicly traded company or any other nonsubstantial
interest, as determined by the Committee) in any business that is in competition
with the Company or any Subsidiary; (ii) in the event of the Participant’s
willful engagement in conduct which is injurious to the Company or any
Subsidiary, monetarily, reputationally or otherwise; (iii) in the event of an
Executive Officer’s misconduct described in Section 15(f); or (iv) in order to
comply with applicable laws as described in Section 15(h) below. For purposes of
clause (ii), no act, or failure to act, on the Participant’s part shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith and without reasonable belief that the Participant’s act, or failure
to act, was in the best interest of the Company or a Subsidiary. In the event of
a dispute concerning the application of this Section 15(e), no claim by the
Company shall be given effect unless the Board determines that there is clear
and convincing evidence that the Committee has the right to cancel an Award or
Awards hereunder, and the Board finding to that effect is adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board (after reasonable notice to the Participant and
13



--------------------------------------------------------------------------------



an opportunity for the Participant to provide information to the Board in such
manner as the Board, in its sole discretion, deems to be appropriate under the
circumstances).
(vi)Clawback. Notwithstanding any other provision of the Plan to the contrary,
in accordance with the Company’s Corporate Governance Guidelines, if the Board
learns of any misconduct by an Executive Officer that contributed to the Company
having to restate all or a portion of its financial statements, the Board will,
to the full extent permitted by governing law, in all appropriate cases, effect
the cancellation and recovery of Awards (or the value of Awards) previously
granted to the Executive Officer if: (i) the amount of the Award was calculated
based upon the achievement of certain financial results that were subsequently
the subject of a restatement, (ii) the executive engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(iii) the amount of the Award had the financial results been properly reported
would have been lower than the amount actually awarded. Furthermore, all Awards
(including Awards that have vested in accordance with the Award Agreement) shall
be subject to the terms and conditions, if applicable, of any other recoupment
policy adopted by the Company from time to time or any recoupment requirement
imposed under applicable laws, rules, regulations or stock exchange listing
standards, including, without limitation, recoupment requirements imposed
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Section 304 of the Sarbanes-Oxley Act of 2002, or any
regulations promulgated thereunder, or recoupment requirements under the laws of
any other jurisdiction.
(vii)Stock Certificate Legends. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed and any
applicable Federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
(viii)Compliance with Securities Laws and Other Requirements. No Award granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Company in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. Federal securities laws and any
other laws, rules, regulations, stock exchange listing or other requirements to
which such offer, if made, would be subject. Without limiting the foregoing, the
Company shall have no obligation to issue or deliver Shares pursuant to Awards
granted hereunder prior to: (i) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable, and
(ii) completion of any registration or other qualification with respect to the
Shares under any applicable law in the United States or in a jurisdiction
outside of the United States or procurement of any ruling or determination of
any governmental body that the Company determines to be necessary or advisable
or at a time when any such registration, qualification or determination is not
current, has been suspended or otherwise has ceased to be effective. The
inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained, and shall constitute circumstances in which the Committee may
determine to amend or cancel Awards pertaining to such Shares, with or without
consideration to the affected Participants.
(ix)Dividends. No Award of Options or Stock Appreciation Rights shall have the
right to receive dividends or dividend equivalents. A recipient of an Award of
Restricted Shares shall receive dividends on the Restricted Shares, subject to
this Section 15(i) and such other contingencies or
14



--------------------------------------------------------------------------------



restrictions, if any, as the Committee, in its sole discretion, may impose.
Dividend equivalents shall accrue on Restricted Share Units (including
Restricted Share Units that have a performance feature) and shall only be paid
if and when such Restricted Share Units vest. Dividend equivalents that accrue
on Restricted Share Units will be calculated at the same rate as dividends paid
on the common stock of the Company. Notwithstanding any provision herein to the
contrary, no dividends or dividend equivalents shall be paid on Restricted Share
Units that have not vested or on Restricted Share Units that have not been
earned during a Performance Period and in no event shall any other Award provide
for the Participant’s receipt of dividends or dividend equivalents in any form
prior to the vesting of such Award or applicable portion thereof.
(x)Consideration for Awards. Except as otherwise required in any applicable
Award Agreement or by the terms of the Plan, recipients of Awards under the Plan
shall not be required to make any payment or provide consideration other than
the rendering of services.
(xi)Delegation of Authority by Committee. The Committee may delegate to one or
more Executive Officers or a committee of Executive Officers the right to grant
Awards to Employees who are not Executive Officers or Directors of the Company
and to cancel or suspend Awards to Employees who are not Executive Officers or
Directors of the Company. The Committee may delegate other of its administrative
powers under the Plan to the extent not prohibited by applicable laws.
(xii)Tax Obligations. The Company shall be authorized to withhold from any Award
granted or payment due under the Plan the amount of Tax Obligations due in
respect of an Award or payment hereunder and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such Tax Obligations, including without limitation requiring the
Participant to pay cash, withholding otherwise deliverable cash or Shares having
a fair market value equal to the amount required to be withheld, forcing the
sale of Shares issued pursuant to an Award (or exercise or vesting thereof)
having a fair market value equal to the amount required to be withheld,
or requiring the Participant to deliver to the Company already-owned Shares
having a fair market value equal to the amount required to be withheld. For
purposes of the foregoing, “Tax Obligations” means tax, social insurance and
social security liability obligations and requirements in connection with the
Awards, including, without limitation, (i) all U.S. Federal, state, and local
income, employment and any other taxes (including the Participant’s U.S. Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company (or a Subsidiary, as applicable), (ii) the Participant’s and, to
the extent required by the Company (or a Subsidiary, as applicable), the
Company’s (or a Subsidiary’s) fringe benefit tax liability, if any, associated
with the grant, vesting, or exercise of an Award or sale of Shares issued under
the Award, and (iii) any other taxes, social insurance, social security
liabilities or premium for which the Participant has an obligation, or which the
Participant has agreed to bear, with respect to such Award (or exercise thereof
or issuance of Shares or other consideration thereunder). Furthermore, the
Committee shall be authorized to, but is not required to, establish procedures
for election by Participants to satisfy such obligations for the payment of such
taxes by delivery of or transfer of Shares to the Company or by directing the
Company to retain Shares otherwise deliverable in connection with the Award. All
personal taxes applicable to any Award under the Plan are the sole liability of
the Participant.
(xiii)Other Compensatory Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
15



--------------------------------------------------------------------------------



(xiv)Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly.
(xv)Severability. If any provision of this Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.
(xvi)Awards to Non-U.S. Employees. Awards may be granted to Employees and
Directors who are foreign nationals or residents or employed outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees and Directors who are not foreign nationals or residents or
who are employed in the United States as may, in the judgment of the Committee,
be necessary or desirable in order to recognize differences in local law,
regulations or tax policy. Without limiting the generality of the foregoing, the
Committee or the Board, as applicable, are specifically authorized to (i) adopt
rules and procedures regarding the conversion of local currency, withholding
procedures and handling of stock certificates which vary with local requirements
and (ii) adopt sub-plans, Award Agreements and Plan and Award Agreement addenda
as may be deemed desirable to accommodate foreign laws, regulations and
practice. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s or a Subsidiary’s obligation with
respect to tax equalization for Employees on assignments outside their home
countries. Notwithstanding the discretion of the Committee under this section,
the Participant remains solely liable for any applicable personal taxes.
(xvii)Repricing Prohibited. Except as provided in Section 4(f), the terms of
outstanding Options or Stock Appreciation Rights may not be amended, and action
may not otherwise be taken without shareholder approval, to: (i) reduce the
exercise price of outstanding Options or Stock Appreciation Rights, (ii) cancel
outstanding Options or Stock Appreciation Rights in exchange for Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, or (iii) replace
outstanding Options or Stock Appreciation Rights in exchange for other Awards or
cash at a time when the exercise price of such Options or Stock Appreciation
Rights is higher than the Fair Market Value of a Share.
(xviii)Deferral. The Committee may require or permit Participants to elect to
defer the issuance of Shares or the settlement of Awards in cash or other
property to the extent that such deferral complies with Section 409A of the
Code. The Committee may also authorize the payment or crediting of interest,
dividends or dividend equivalents on any deferred amounts.
(xix)Compliance with Section 409A of the Code. Except to the extent specifically
provided otherwise by the Committee and notwithstanding any other provision of
the Plan, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code so as to avoid the imposition of any additional taxes
or penalties under Section 409A of the Code. If the Committee determines that an
Award, payment, distribution, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, payment, distribution, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award Agreement will be deemed
modified, or, if necessary, suspended in order
16



--------------------------------------------------------------------------------



to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant. No payment that constitutes deferred compensation
under Section 409A of the Code that would otherwise be made under the Plan or an
Award Agreement upon a Participant’s termination of employment will be made or
provided unless and until such termination is also a “separation from service,”
as determined in accordance with Section 409A of the Code. Notwithstanding the
foregoing or anything elsewhere in the Plan or an Award Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code at the time of termination of employment with respect
to an Award, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A of the Code, the commencement of any payments
or benefits under the Award shall be delayed to the extent required by Code
Section 409A(a)(2)(B)(i). Further notwithstanding anything to the contrary in
the Plan, to the extent required under Section 409A of the Code in order to make
payment of an Award upon a Change in Control, the applicable transaction or
event described in SECTION 2 must qualify as a change in the ownership or
effective control of the Company or as a change in the ownership of a
substantial portion of the assets of the Company pursuant to Section
409A(a)(2)(A)(v) of the Code, and if it does not, then unless otherwise
specified in the applicable Award Agreement, payment of such Award will be made
on the Award’s original payment schedule or, if earlier, upon the death of the
Participant. Although the Company may attempt to avoid adverse tax treatment
under Section 409A of the Code, the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on holders of
Awards under the Plan.
(xx)Effect of Headings. The Section headings and subheadings herein are for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.
SECTION 16. TERM OF PLAN. No Award shall be granted pursuant to the Plan after
May 2, 2024, but any Award theretofore granted may extend beyond that date. The
Plan became effective upon its approval by the Company’s shareholders on May 3,
2013 and was subsequently amended and restated by the Board and re-approved by
shareholders, effective May 6, 2016. On February 1, 2018, the Board approved the
First Amendment to the Plan. On March 27, 2018, the Board approved a second
amendment and restatement of the Plan, which was approved by the Company’s
shareholders on May 16, 2018. On February 12, 2019 (the “Third Restatement
Date”), the Board approved a third amendment and restatement of the Plan, which
was approved by the Company’s shareholders on May 14, 2019. On September 30,
2020, the Board approved a fourth amendment and restatement of the Plan. For
avoidance of doubt, no amendment or restatement of the Plan shall affect the
terms or conditions of any Outstanding Qualified Performance-Based Award, to the
extent that it would result in a material modification of such Award within the
meaning of P.L. 115-97, Section 13601(e)(2).
SECTION 17. TERMINATION OF PRIOR PLAN. No stock options or other awards may be
granted under the Amended and Restated 2009 Alcoa Stock Incentive Plan after
May 2, 2013, but all such awards theretofore granted shall extend for the full
stated terms thereof and be administered under the Amended and Restated 2009
Alcoa Stock Incentive Plan. Notwithstanding any other provision to the contrary,
all outstanding awards previously granted under Prior Plans shall be governed by
the terms and conditions of the applicable Prior Plans under which such awards
were granted.
17

